UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4646


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MANUEL L. PAGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:04-cr-00155-1)


Submitted:   December 8, 2011               Decided:   January 5, 2012


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, John L. File, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manuel     L.    Page     was     found     guilty    of        possessing   a

firearm    as    a   convicted        felon,     in     violation       of    18     U.S.C.

§ 922(g)(1) (2006).            The court sentenced Page to eighty-four

months’ imprisonment and three years’ supervised release.                             This

Court affirmed the conviction and sentence.                        United States v.

Page, 169 F. App’x 782 (4th Cir. 2006) (No. 05-4451).                                  Page

served his imprisonment sentence and was released to supervision

on August 20, 2010.           Shortly thereafter, Page violated several

conditions      of   his    supervised      release      and     the    court      revoked

Page’s    supervised       release.      He     was    sentenced       to    sixty    days’

imprisonment, sixty days’ community confinement, and twenty-four

months’    supervised       release.          This     Court   affirmed.             United

States v. Page, No. 11-4013 (4th Cir. Oct. 27, 2011).

            Page subsequently committed additional misconduct and

the court again revoked Page’s supervised release.                            Originally,

the court sentenced Page to the statutory maximum sentence of

twelve     months    imprisonment,          followed      by   twenty-two          months’

supervised      release.        18     U.S.C.         § 3583(e)(3),         (h)    (2006).

However,    upon     defense    counsel’s        request,      the     district      court

added one day to Page’s term of imprisonment in order to permit

him to earn good time credits while incarcerated.                             The court,

however, failed to decrease Page’s term of supervised release by

one day.        Page timely appealed, arguing that his sentence is

                                            2
plainly unreasonable because, among other reasons, it exceeds

the   maximum    possible         sentence        by   one      day.     The    Government

concedes    that      the    district        court       committed      plain    error    by

imposing a supervised release sentence one day in excess of the

statutory maximum.          We agree.

            Because Page did not raise this argument below, we

review for plain error.                 United States v. Massenburg, 564 F.3d

337, 342 (4th Cir. 2009).                To establish plain error, Page “must

show:      (1)   an    error      was    made;     (2)    the    error    is    plain;    and

(3) the error affects substantial rights.”                       Id., at 342-43.

            Because         the    district        court        originally      imposed    a

sentence    at   the    statutory         maximum,       once     it   increased       Page’s

imprisonment sentence by one day, it was required to decrease

Page’s   term    of     supervised        release        by     one    day.     18     U.S.C.

§ 3583(e)(3) and (h).             The district court’s failure to do so is

plain error.      Massenburg, 564 F.3d at 342.

            Accordingly,          we    vacate     the    district       court’s      amended

revocation of supervised release and judgment order, and remand

this case for resentencing in accordance with this opinion.                               We

dispense    with      oral        argument    because         the      facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  VACATED AND REMANDED

                                              3